--------------------------------------------------------------------------------

Exhibit 10.3


CAMBREX CORPORATION
2012 EQUITY INCENTIVE PLAN
FOR NON-EMPLOYEE DIRECTORS
STOCK OPTION AGREEMENT


THIS AGREEMENT (this “Agreement”) made and entered into as of the ___ day of
_______, 20__, by and between CAMBREX CORPORATION (the “Corporation”), and
«Name» (the “Optionee”), evidences the grant to Optionee on __________ (the
“Grant Date”) of an option (the “Stock Option”) to purchase the number of shares
of Stock specified below, subject to the terms of this Agreement and the Cambrex
Corporation 2012 Equity Incentive Plan for Non-Employee Directors (the “Plan”).
 
1.         General.  The Stock Option is subject to the terms of the Plan, which
are incorporated herein by reference, and to the provisions of this Agreement to
the extent not inconsistent with the Plan.  Each capitalized term used in this
Agreement and not separately defined herein shall have the meaning ascribed to
it in the Plan.
 
2.         Shares Subject to Stock Option.  The Stock Option, which is a
Nonqualified Stock Option, shall be exercisable at a purchase price of _____ per
share for up to _______ shares (the “Shares”) of Stock, subject to the terms and
conditions of the Plan and this Agreement.
 
3.         Expiration Date.  If not earlier terminated, the Stock Option shall
terminate in all respects, and no attempted exercise as to any shares covered by
the Stock Option shall be honored after, _______, 20__ (the “Expiration Date”).
 
4.         Vesting.
 
(a)           Vesting.  Except as otherwise provided in the Plan or this
Agreement, the Stock Option shall be exercisable in full from and after the
earlier of the date that is six months following the Grant Date or the date (if
any) on which the Optionee ceases to be a director of the Corporation by reason
of death or disability (as determined by the Administrator), but in no event
later than the Expiration Date.
 
(b)           Change in Control.  The Stock Option, to the extent outstanding
and not already exercisable, shall become exercisable upon the occurrence of a
Change in Control, subject to the provisions of Section 7(b) of the Plan.
 
5.         Effect of Cessation of Service.
 
(a)           Unvested Stock Options.  Except as otherwise determined by the
Administrator, any portion of the Stock Option held by an Optionee that is not
exercisable on the date such Optionee’s service as a director ceases (determined
after taking into account the effect of any death, disability or Change in
Control under Section 4 above) shall be deemed to have expired immediately prior
to such cessation of service.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Cessation of Service.  Subject to Section 5(c) below, if the
Optionee’s service as a director ceases for any reason, any portion of the Stock
Option that is exercisable at the time of such cessation shall remain
exercisable until the earlier of (i) the first (1st) anniversary following such
cessation and (ii) the Expiration Date, whereupon the Stock Option will
automatically and immediately terminate in full.
 
(c)           Death or Disability Following Cessation of Service.  If the death
or disability (as determined by the Administrator) of the Optionee occurs during
the one-year period immediately following cessation of the Optionee’s service as
a director and while the Stock Option is still outstanding and exercisable, then
any portion of the Stock Option that was exercisable at the time of the
Optionee’s death or Disability shall remain exercisable until the earlier of (i)
the first (1st) anniversary of the Optionee’s death or Disability and (ii) the
Expiration Date, whereupon the Stock Option will automatically and immediately
terminate in full.
 
6.         Exercise of Stock Option.  Each election to exercise this Stock
Option shall be in writing in a form acceptable to the Administrator, signed
(including by means of an electronic signature in a form acceptable to the
Administrator) by the Optionee or the Optionee’s executor, administrator, or
legally appointed representative (in the event of the Optionee’s incapacity) or
the person or persons to whom this Stock Option is transferred by will or the
applicable laws of descent and distribution and received by the Corporation at
its principal office, accompanied by payment in full.  Subject to the further
terms and conditions provided in the Plan and rules prescribed by the
Administrator, the purchase price of the shares as to which any portion of a
Stock Option is to be exercised shall be paid (A) in full in cash or by
certified check, bank draft or money order, or (B) by delivery of shares of
Stock owned by the Optionee, or (C) by any other or combination of these or
other means approved by the Administrator.
 
7.         Transfer of Stock Option.  The Stock Option shall not be assignable
or transferable except by will or the laws of descent and distribution, and,
except to the extent required by law, no right or interest of the Optionee with
respect to the Stock Option shall be subject to any lien, obligation or
liability of the Optionee.  All rights with respect to the Stock Option shall be
exercisable during the Optionee’s lifetime only by the Optionee.  Any attempt at
assignment, transfer, pledge, hypothecation or other disposition of the Stock
Option contrary to the provisions hereof, and the levy of an attachment or
similar proceeding upon the Stock Option, shall be null and void.
 
8.         Certain Adjustments.  If there shall occur any change with respect to
the outstanding shares of Stock by reason of any stock dividend, stock split or
combination of shares (including a reverse stock split), recapitalization or
other change in the Corporation’s capital structure that constitutes an equity
restructuring within the meaning of FASB 718, the Stock Option shall be adjusted
as provided in Section 7(d)(1) of the Plan.  The Stock Option may also be
adjusted to take into account distributions to stockholders other than those
provided for in Section 7(d)(1) of the Plan, or any other event, as provided
under Section 7(d)(2) of the Plan.  The Corporation shall not be required to
issue fractional shares upon exercise of the Stock Option after a change as
provided for in this Section 8, but shall, to the extent practicable, make an
adjustment in cash on the basis of the current market value of any fractional
share.
 
 
 

--------------------------------------------------------------------------------

 
 
9.         Governing Law.  The Stock Option shall be construed and given effect
in accordance with the laws of the State of Delaware other than the conflict of
laws provisions thereof.
 
10.       Headings.  The headings used in this Agreement are for convenience
only and shall not affect the interpretation of the provisions set forth herein.
 
11.       Notice.  Whenever notice is required to be given under the terms of
this Agreement (including the Plan), except as otherwise expressly provided
herein, such notice shall be in writing and delivered in person by the party
giving notice (or by his, her or its agent) or by registered or certified mail
as follows:
 
(i)           If to the Corporation, to it at:
 
One Meadowlands Plaza
East Rutherford, New Jersey 07073
Attention: Corporate Secretary

 
(ii)           if to the Optionee or his or her legal representative, at their
respective last known addresses as shown in the records of the Corporation, or
in the absence of any such record for the Optionee’s legal representative, to
the Optionee’s last known address as shown in the records of the Corporation, or
 
(iii)          to such other address with respect to either party as such party
shall notify the other.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
CAMBREX CORPORATION
     
By:
 
Title:
     
Optionee
     
«Name»
 

 
 

--------------------------------------------------------------------------------